Quillian, Presiding Judge.
This is the second appearance of this case in our court. See Smith v. Public Storage, 163 Ga. App. 455 (294 SE2d 685). On the former appeal we remanded for findings of fact and conclusions of law. After compliance with our mandate, this appeal was taken from the new judgment. Held:
1. Appellant’s contention that he should be granted a new trial is nonmeritorious. See Smith v. Mack, 161 Ga. App. 95 (289 SE2d 299).
2. Appellant’s remaining enumeration of error concerning the awarding of costs likewise is meritless. See Greene v. Colonial Stores, 144 Ga. App. 645, 648 (3) (242 SE2d 489).

Judgment affirmed.


Sognier and Pope, JJ., concur.